EXHIBIT 10.1

CONSULTING AGREEMENT

Bannon Strategic Advisors, Inc.

This Consulting Agreement (this “Agreement”) is made effective as of July 20,
2006 (the “Effective Date”) by and between Genius Products, Inc. (“GPI”) and
Bannon Strategic Advisors, Inc. (the “Consultant” and, together with GPI, the
“Parties”).

WHEREAS, GPI desires to secure the consulting and advisory services of
Consultant, and Consultant is willing to provide such services on the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants set forth, and upon
other good and valuable consideration, the Parties agree as follows:

1. Consultant Services Covered. GPI hereby engages Consultant on a non-exclusive
basis as an independent contractor to provide consulting and advisory services
to GPI, as requested by GPI from time to time, including, but not limited to,
advising on financing transactions, mergers and acquisition transactions,
operational matters and overall business planning (collectively, the
“Services”). Consultant’s performance under this Agreement shall be conducted
with diligence and with the highest professional standards of practice in the
industry.

2. Term and Termination. Unless extended by the Parties (neither of which shall
have an obligation to do so), Consultant’s engagement hereunder shall terminate
two years from the Effective Date (the “Term”). Notwithstanding termination of
Consultant’s engagement, Sections 5, 8, 9, 10, 11 and 15(a) and (b) shall
survive indefinitely and continue after termination of Consultant’s engagement.

3. Representations and Warranties of Consultant.

(a) Consultant represents and warrants to GPI that: (i) Consultant is free to
enter into this Agreement; (ii) Consultant is not obligated or a party to any
commitment or agreement with any person or entity that prevents or restricts
Consultant’s performance of this Agreement or the Services; (iii) no statement,
representation, promise, or inducement has been made to Consultant, in
connection with the terms of this Agreement, except as set forth in this
Agreement; (iv) all corporate action necessary on the part of Consultant for the
authorization, execution and delivery of this Agreement has been taken; and
(v) this Agreement, when executed and delivered, shall constitute the valid and
legally binding obligations of Consultant.

(b) GPI represents and warrants to Consultant that (i) all corporate action
necessary on the part of GPI for the authorization, execution and delivery of
this Agreement has been taken; and (ii) this Agreement, when executed and
delivered, shall constitute the valid and legally binding obligations of GPI.

4. Independent Contractor Relationship. Unless otherwise agreed by GPI, all of
the Services to be performed hereunder shall be performed personally by Stephen
Bannon, an employee of Consultant, and shall not be delegated or assigned to
third parties. Consultant shall not retain, hire or otherwise employ, without
GPI’s advance written consent, agents, or others to provide the Services. In the
performance of the Services, Consultant is and shall remain an independent
contractor, and nothing in this Agreement shall be deemed to create an agency,
joint venture, partnership or franchise relationship between the parties. Except
for Stephen Bannon’s role as director and Chairman of the Board of GPI (while
acting in the capacity as a director of GPI), Consultant acknowledges that it is
an independent



--------------------------------------------------------------------------------

Consultant, is not an agent or employee of GPI, is not entitled to any GPI
employment rights or benefits, including, but not limited to, retirement, profit
sharing or medical insurance, and is not authorized to act on behalf of GPI or
enter into any contractual or other legal obligation or relationship for or on
behalf of GPI and shall not hold itself out as having actual or apparent
authority to do so. GPI shall not dictate the work hours or place of Consultant
during the Term. Consultant shall perform the Services on a non-exclusive basis
and shall be free, to the extent permitted by law and to the extent it does not
result in a conflict of interest with Stephen Bannon’s obligations as Chairman
of the Board or a director of GPI, to accept other engagements during the Term.
The parties hereby acknowledge and agree that GPI shall have no right to control
the manner, means or method by which Consultant performs the Services.

5. Tax Reporting and Filing. Consultant acknowledges and agrees that it shall be
responsible for filing all tax returns and for the payment of all taxes required
with respect to any fees or other compensation received by Consultant under this
Agreement. GPI will not withhold any employment or other forms of taxes from
fees or other compensation it pays Consultant under this Agreement. Rather, GPI
will report the amount it pays Consultant, if any, on IRS Form 1099, to the
extent required to do so under applicable Internal Revenue Code provisions and
state or local law. Consultant agrees to indemnify and hold GPI harmless from
any such taxes or duties which any federal, state or local taxing authority
requires GPI to pay and GPI will notify Consultant of any such claims.

6. Payment/Compensation. In consideration for the Services to be performed by
Consultant during the Term, GPI agrees to pay Consultant a fee of $20,833.33 per
month (the “Consulting Fee”). Except as set forth in this Section 6, Consultant
shall not be entitled to receive from GPI any additional compensation or fees in
connection with the Services.

7. Expenses. Consultant shall not be entitled to reimbursement for any costs or
expenses incurred in connection with the services rendered under this Agreement,
unless such costs or expenses constitute actual out-of-pocket payments and are
approved in writing by the Chief Executive Officer of GPI. Consultant shall be
reimbursed for approved costs and expenses within thirty (30) days after GPI
receives a written statement from Consultant setting forth the amount of any
costs and expenses actually incurred by Consultant and approved by GPI. GPI may
request Consultant provide reasonable documentation and support for such costs
and expenses.

8. Liability. Except as otherwise set forth in Section 9, the Services shall be
performed entirely at Consultant’s risk, and GPI shall not be held liable for
any act performed by Consultant. EXCEPT AS OTHERWISE SET FORTH IN SECTION 9, GPI
SHALL NOT BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER
ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT
LIMITATION, ANY LOSS OF REVENUES OR PROFITS.

9. Indemnification.

(a) By the Company. The Company agrees to indemnify, defend and hold harmless
Consultant and its employees, affiliates, agents, representatives, attorneys,
successors and assigns, and each of them (each, a “Consultant Indemnitee”), from
and against all losses, liabilities, damages, costs and expenses of any nature
whatsoever (including, without limitation, reasonable attorneys’ fees and costs
related thereto) which any such Consultant Indemnitee may suffer or incur in
connection with the performance of the Consultant’s services under this
Agreement, except for such liabilities resulting from the gross negligence or
willful misconduct of such Consultant Indemnitee.



--------------------------------------------------------------------------------

(b) By the Consultant. Consultant agrees to indemnify, defend and hold harmless
GPI and its employees, affiliates, agents, representatives, attorneys,
successors and assigns, and each of them (each, a “Company Indemnitee”), from
and against any and all losses, liabilities, damages, costs and expenses of any
nature whatsoever (including, without limitation, reasonable attorneys’ fees and
costs related thereto), which any such Company Indemnitee may suffer or incur in
connection with or arising from the gross negligence or willful misconduct of
Consultant, or of anyone acting under Consultant’s direction or control or on
Consultant’s behalf in connection with or incident to the performance of this
Agreement.

10. Non-Solicitation.

(a) Non-solicitation of Employees. Consultant will not, during the Term or for
one (1) year after termination of the Term, induce or attempt to induce any
person who at the time of such inducement is, or was during the sixty (60) day
period prior to such inducement, an employee of GPI or any subsidiary of GPI, to
perform work or services for any other person or entity other than GPI or its
subsidiaries; provided, that this Section 10(a) shall not apply to any employee
of GPI or its subsidiaries whose primary duties, at the time of such inducement,
involved serving as a personal assistant to Stephen Bannon.

(b) Non-solicitation of Clients. Consultant will not, during the Term and for a
period of one (1) year thereafter, induce or attempt to induce any Client or
strategic partner of GPI to cease doing business with GPI, or solicit any such
Client or strategic partner of GPI on behalf of any individual or entity other
than GPI for services of the same or similar type as those provided by GPI to
the Client. For purposes of this Section 10(b), the term “Client” shall mean any
individual or entity for whom GPI has performed services during the six
(6) month period before the termination of the Term.

11. Intellectual Property.

(a) As a material condition to this Agreement, Consultant expressly acknowledges
and agrees that all discoveries, inventions, processes, designs, plans, ideas,
trademarks, and trade secrets, whether of a technical nature or not and whether
or not patentable or registrable under copyright or similar laws, made or
developed by Consultant or its employees, either alone or in conjunction with
any other person or entity while performing the Services, which relate to or
affect the business of GPI (“Intellectual Property”), shall be the sole and
exclusive property of GPI. Consultant expressly agrees to disclose and reveal to
GPI all Intellectual Property, and all information regarding Intellectual
Property, concurrent with the discovery or development of the Intellectual
Property. Consultant hereby assigns to GPI all rights, title, and interest in
and to any Intellectual Property. Consultant agrees that he will not use or
disclose any Intellectual Property owned by GPI to benefit any other entity or
individual without the express written permission of GPI. Additionally,
Consultant hereby acknowledges that all original works of authorship which are
made by Consultant (solely or jointly with others) within the scope of and
during the period of this Agreement, and which are protectible by copyright are
“works made for hire”, as that term is defined in the United States Copyright
Act for independent consultants. Consultant hereby understands and agrees that
the decision whether or not to commercialize or market any Intellectual property
developed by Consultant solely or jointly with others is within GPI’s sole
discretion and for GPI’s sole benefit, and no royalty will be due to Consultant
as a result of GPI’s efforts to commercialize or market any such Intellectual
Property.

(b) GPI acknowledges that Consultant has and will perform work for other clients
as well as independent work, unrelated to the Services, and that (i) any
Intellectual Property established through such work will not be the property of
GPI and (ii) works of authorship established through such work are



--------------------------------------------------------------------------------

not subject to the work for hire restrictions outlined above. Further, the work
for hire restrictions in Section 11(a) above shall not apply to any projects in
the entertainment industry in which Consultant or its affiliates are attached as
a producer, director or writer, except to the extent separately agreed upon by
GPI and Consultant or such affiliate.

12. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, or (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient; if not, then on the next business day, or (c) three
(3) days after having been sent by first class mail, return receipt requested,
postage prepaid, or (d) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written or oral
verification of receipt, or (e) upon confirmed delivery by facsimile or
electronic mail.

To Consultant:

Bannon Strategic Advisors, Inc.

11601 Wilshire Blvd., Suite 2040

Los Angeles, CA 90025

Facsimile: (310) 478-3696

Attention: Stephen Bannon

Email: sbannon@americanvantagemedia.com

With a copy to:

Reish Luftman Reicher & Cohen

11755 Wilshire Blvd., Tenth Floor

Los Angeles, CA 90025

Attention: Michael D. Foster, Esq.

Facsimile: (310) 478-5831

Email: Mikefoster@reish.com

To GPI:

Genius Products, Inc.

2230 Broadway, Santa Monica, CA 90404

Attention: Chief Executive Officer

Facsimile: 310-453-0074

Email: michel.urich@geniusproducts.com

With a copy to:

Morrison & Foerster LLP

555 West Fifth Street, Suite 3500

Los Angeles, CA 90013

Attention: Allen Z. Sussman, Esq.

Facsimile: 213-892-5454

Email: asussman@mofo.com



--------------------------------------------------------------------------------

13. Entire Understanding. This Agreement is intended to be the final and
exclusive statement and understanding between the Parties regarding the terms of
Contractor’s engagement by GPI to perform the Services set forth in this
Agreement. This Agreement supersedes all previous and contemporaneous agreements
and statements, whether written or oral. No waiver, modification or addition to
this Agreement shall be valid unless made in writing and signed by the Parties.

14. Severability. If this Agreement is found to be invalid, unenforceable, or
void, the remainder of this Agreement shall remain in full force and effect.

15. General.

(a) This Agreement and the Parties’ performance hereunder will be governed by
and interpreted under the laws of the State of California, without regard to its
conflict of law principles.

(b) In the event of any dispute that cannot be resolved privately between the
parties, resolution shall be through binding arbitration conducted in the County
of Los Angeles, California. Any arbitration shall be conducted in accordance
with the provisions of the California Code of Civil Procedure, Part 3, Title 9
(commencing with Section 1280). The parties shall be entitled to obtain
discovery in aid of the arbitration in accordance with California Code of Civil
Procedure Section 1283.05. Nothing contained in this Section 15 shall limit
either party’s right to seek a temporary restraining order or injunctive or
other equitable relief in connection with this Agreement, other than a
declaratory judgment as to any matter that may properly be brought in
arbitration under the foregoing provisions. BY AGREEING TO ARBITRATION IN THE
EVENT OF A DISPUTE, THE PARTIES EXPRESSLY WAIVE THEIR RIGHT TO REQUEST A TRIAL
BY JURY IN A COURT OF LAW. Except as provided in Section 15(c), the Parties
agree to share equally the administrative costs of the arbitration process.

(c) In any litigation or arbitration arising out of this Agreement, the
prevailing party will be entitled to recover all reasonable expenses relating
thereto, including without limitation reasonable attorneys’ fees and costs, in
addition to any other remedy to which the prevailing party is entitled.

(d) Nothing in this agreement is intended to affect or limit Stephen Bannon’s
fiduciary or other duties and obligations as Chairman of the Board or a director
of GPI. The compensation received by Consultant hereunder is in addition to any
compensation or benefits receivable by Stephen Bannon for his services to GPI.

(e) Each party has had the opportunity to consult legal counsel regarding this
Agreement, has read and understands this Agreement, is fully aware of its legal
effect, and has entered into it freely and voluntarily and based on its own
judgment and not on any representations or promises other than those contained
in this Agreement.

(f) This Agreement shall be binding upon the Parties, and inure to the benefit
of the parties and their respective heirs, successors, assigns, and personal
representatives.

(g) Consultant acknowledges and agrees that GPI may assign this Agreement, and
GPI’s rights and obligations hereunder, to any affiliate, subsidiary or parent
company of GPI. Consultant acknowledges and agrees that any such assignment
shall not alter or affect Consultant’s duties or obligations arising under this
Agreement. This Agreement and Consultant’s rights and obligations are not
assignable by Consultant, and any assignment by Consultant without the prior
written consent of GPI shall be null and void.



--------------------------------------------------------------------------------

(h) This Agreement may be signed in counterparts. A facsimile signature shall
have the same force and effect as an original signature, and trigger the
obligations under this Agreement.

[Signature page follows on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
effective as of the date first set forth above.

 

GENIUS PRODUCTS, INC. By:  

/s/ Trevor Drinkwater

Name:   Trevor Drinkwater Title:   President and Chief Executive Officer

 

BANNON STRATEGIC ADVISORS, INC. By:  

/s/ Stephen Bannon

  Stephen Bannon Title:     